DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the arguments filed on 04 March 2021.
2.  Claims 1-5 and 8-20 are pending in the application.
3.  Claims 19 and 20 have been rejected.
4.  Claims 1-5 and 8-18 have been allowed.
5.  Claims 6, 7, 21-25 have been cancelled.
Response to Arguments
6.  Applicant’s arguments with respect to claim(s) 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suffling US 2012/0260329 A1 in view of Bortolamiol US 2016/0112389 A1.
As to claim 19, Suffling discloses a method of operating a Password Service, PS, server for sharing a Proof of Knowledge, PoK, between a first Relying Party, RP, server and a second RP server, comprising: 
the first RP server (i.e. the provisioning server) [0055]; 
generating a shared PoK (i.e. using suitable generation algorithms) [0057]; and 
providing the PoK to a requester (i.e. providing group shared secrets) [0058]. 
Suffling does not teach receiving a request to share the PoK.
Bortolamiol teaches receiving a request to share the PoK (i.e. request to share authentication credentials) [0053].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suffling so that there would have been a request received to share the PoK.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suffling by the teaching of Bortolamiol because it provides a secure method for transferring credentials without a user needing to provide a user name and password [0007].
As to claim 20, Suffling discloses a method of operating a client device for sharing a Proof of Knowledge, PoK, between a first Relying Party, RP, server and a second RP server, comprising: 
receiving a shared PoK (i.e. providing group shared secrets) [0058]; and 
sending, to the second RP server, a request to use the shared PoK for authentication of the user (i.e. providing request with group shared secret) [0073]. 
Suffling does not teach sending, to the first RP server, a request from a user for sharing the PoK.
Bortolamiol teaches sending, to the first RP server, a request from a user for sharing the PoK (i.e. request to share authentication credentials) [0053].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suffling so that a request would have been sent to the first RP server from a user for sharing the PoK.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suffling by the teaching of Bortolamiol because it provides a secure method for transferring credentials without a user needing to provide a user name and password [0007].
Allowable Subject Matter
8.  Claims 1-5 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 04 March 2021 have been deemed persuasive.  Specifically, with respect to independent claims 1 and 18, the prior art does not disclose, teach or fairly suggest the limitation of “prior to receiving the request from the client device to use the shared PoK for authentication of the user, authenticating, by the second RP server, that the user is permitted to access the second RP server, where authenticating that the user is permitted to access the second RP server comprises determining that the user is creating a user account at the second RP server” as recited in independent claim 1 and “authenticating, by the second RP server, that the user is permitted to access the second RP server, where authenticating that the user is permitted to access the second RP server comprises determining that the user is creating a user account at the second RP server” as recited in independent claim 18.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
9.  The following references have been considered relevant prior art by the examiner:
A.  Whalley et al US 2015/0350106 A1 directed to providing a framework to enable one or more devices to share user data related to a third party entity [0003].
B.  Jablon US 2004/0223619 A1 direct to two parties to use a small shared secret to mutually authenticate one another other over an insecure network [abstract].
C.  Pathuri US 2016/0112870 A1 directed to aiding connection of network devices to a network [0001].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492